                                          Case 4:20-cv-07861-HSG Document 14 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MIGUEL A. CISNEROS,                                Case No. 20-cv-07861-HSG
                                   8                    Petitioner,                         ORDER DENYING PENDING
                                                                                            MOTIONS
                                   9             v.
                                                                                            Re: Dkt. Nos. 12, 13
                                  10     JIM ROBERTSON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Pelican Bay State Prison, filed this pro se action seeking a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. This order addresses the two recently filed motions.

                                  15   Dkt. Nos. 12, 13. Petitioner has filed a motion titled “Motion to Motion The Petition and Grant

                                  16   Petition Under The Petition Requirements That The Respondent Had The Time of 90 Days to

                                  17   State Its Reason If Not Grant The Petition” (Dkt. No. 12), arguing that the petition should be

                                  18   granted because Respondent has not timely filed an answer, and a motion titled “Motion To

                                  19   Motion . . . A Statement of Additional Grounds” (Dkt. No. 13), seeking to add a statement of

                                  20   additional grounds to the petition.

                                  21          Dkt. No. 12 is DENIED because Respondent’s answer is not due until April 23, 2021. See

                                  22   Dkt. No. 5. The order to show cause was issued on January 22, 2021, and gave Respondent until

                                  23   April 23, 2021 to answer. Dkt. No. 5. Pursuant to Rule 5(a) of the Rules Governing Section 2254

                                  24   Cases in the United States District Courts, the respondent is not required to answer the petition

                                  25   unless a judge so orders. Rule 5(a) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.

                                  26   Pursuant to N.D. Cal. Habeas L.R. 2254-6, after the Court orders a response to the petition, a

                                  27   respondent shall respond to the petition within 60 days of service of a noncapital petition, subject

                                  28   to modification by the assigned Judge. N.D. Cal. Habeas L.R. 2254-6. Here, the undersigned
                                            Case 4:20-cv-07861-HSG Document 14 Filed 03/25/21 Page 2 of 3




                                   1   modified the deadline and ordered Respondent to respond by April 23, 2021, and there is no

                                   2   indication in the record that Respondent has been served. Respondent’s answer is not untimely.

                                   3   Moreover, a court may not grant a federal habeas petition simply because a respondent has not

                                   4   answered. A federal district court may only grant federal habeas relief to a state prisoner who is in

                                   5   custody in violation of the Constitution or laws or treaties of the United States, 28 U.S.C.A.

                                   6   § 2241, and with respect to claims where the state court adjudication of the claim resulted in a

                                   7   decision that was contrary to, or involved an unreasonable application of, clearly established

                                   8   Federal law, as determined by the Supreme Court of the United States; or resulted in a decision

                                   9   that was based on an unreasonable determination of the facts in light of the evidence presented in

                                  10   the State court proceeding, 28 U.S.C. § 2254.

                                  11           Dkt. No. 13 is denied because, as explained in the Court’s February 16, 2021 Order, a

                                  12   petitioner may not present arguments in miscellaneous unsolicited pleadings filed throughout the
Northern District of California
 United States District Court




                                  13   course of the action. Dkt. No. 9. The Court will only consider arguments that are presented in the

                                  14   operative petition which is currently Dkt. No. 1. The Court will not consider pleadings setting

                                  15   forth general arguments, and will not consider arguments set forth in miscellaneous

                                  16   pleadings, such as Dkt. Nos. 3, 4, 10, 13.

                                  17           In the Court’s February 16, 2021 Order, the Court warned Petitioner that his repeated

                                  18   filings have only served to clutter the record and have served no legal purpose. Dkt. No. 9.

                                  19   Petitioner has filed at least seven pleadings in this court which he has titled motions, but which

                                  20   either repeat arguments previously presented, or improperly seek to add arguments in a piecemeal

                                  21   fashion, or seek court action that is unnecessary (transfer to court), or misunderstand the relevant

                                  22   law (arguing that the answer is untimely), or improperly seek court assistance in prosecuting his

                                  23   case (requesting contact information and name of deputy attorney general assigned to his petition).

                                  24   The Court will summarily deny any future pleadings that repeat arguments previously presented,

                                  25   seek to add arguments in a piecemeal fashion, request unnecessary court action, or seek court

                                  26   assistance in prosecuting his case.

                                  27   //

                                  28   //
                                                                                         2
                                          Case 4:20-cv-07861-HSG Document 14 Filed 03/25/21 Page 3 of 3




                                   1         This order terminates Dkt. Nos. 12, 13.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 3/25/2021

                                   4                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
